Citation Nr: 1602297	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  95-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating in for headaches with dizziness, rated as noncompensably disabling prior to January 1, 2004 and 30 percent disabling thereafter.

2.  Entitlement to a higher initial rating for gastritis with gastroesophageal reflux disease (GERD), rated as noncompensable disabling prior to October 19, 2000, 10 percent disabling from October 19, 2000 to August 5, 2011 and 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial compensable rating for tonsillitis.

5.  Entitlement to a higher initial rating chronic fatigue syndrome with joint and body pains, rated as 10 percent disabling prior to July 12, 2011, 20 percent disabling from July 12, 2011 to April 10, 2012 and 60 percent disabling thereafter.

6.  Entitlement to a higher initial rating for an anxiety disorder, rated as 30 percent disabling prior to August 23, 2011 and 70 percent thereafter.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.   Entitlement to an increased rating for bronchitis, rated as 10 percent disabling prior to June 18, 2002 and 30 percent thereafter.

9.  Entitlement to an effective date earlier than March 15, 2011 for the award of service connection for tinnitus.

10.  Entitlement to an effective date earlier than June 30, 2000 for the award of service connection for tonsillitis.

11.  Entitlement to an effective date earlier than November 14, 1996 for the award of service connection for gastritis with GERD.

12.  Entitlement to an effective date earlier than November 14, 1996 for the award of service connection for chronic fatigue syndrome.

13.  Entitlement to an effective date earlier than July 12, 2000 for the award of service connection for an anxiety disorder.

14.  Entitlement to an effective date earlier than November 14, 1996 for the award of service connection for headaches.

15.  Entitlement to service connection for left leg cellulitis.

16.  Entitlement to service connection for a skin disorder.

17.  Entitlement to service connection for scars of the back and face.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to September 1993.

In light of the length and complexity of this appeal, the Board will provide a brief summary of the procedural history to date.

In a March 2002 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's claims for an increased rating for sinusitis and bronchitis.  The Veteran subsequently perfected an appeal as to the initially assigned ratings for these disabilities.

In July 2003, the Board denied the claims for an increased rating for bronchitis and sinusitis.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In August 2005, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's July 2003 decision as to the claims for an increased rating for bronchitis and sinusitis, and remanding these claims to the Board for further proceedings consistent with the JMR.  

In August 2007, the AOJ granted service connection for chronic fatigue syndrome and assigned an initial 10 percent rating, effective December 12, 2006.  In addition, the AOJ granted service connection for bilateral hearing loss and assigned an initial noncompensable rating (zero percent), effective September 6, 1993.  The Veteran subsequently perfected an appeal as the assigned initial ratings and effective dates for these disabilities.

In May 2008, the Board remanded claims for an increased rating for bronchitis, sinusitis, chronic fatigue syndrome and bilateral hearing loss for additional development and adjudication.

In June 2009, the AOJ partially granted the Veteran's claim for an increased rating for bronchitis and assigned a rating of 30 percent, effective June 18, 2002. However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In October 2010, the Board denied the Veteran's claims for service connection for a neurologic disorder, cystitis, residuals of dental trauma, residuals of a head trauma and scars of the back and face as well as a claim for a higher rating for sinusitis an d an earlier effective date for the assignment of a 30 percent rating for bronchitis and sinusitis.  In addition, the claims for service connection for a skin disorder, tonsillitis and a headache disorder as well as claims for higher rating for bilateral hearing loss, chronic fatigue syndrome and bronchitis were remanded for additional development.

In January 2011, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's October 2010 decision as to the claim for service connection for cystitis and scars of the back and face, and remanding the claims to the Board for further proceedings consistent with the JMR.  The JMR did not disturb the Board's denials of the claims for service connection for a neurologic disorder, residuals of dental trauma and head trauma as well as the claims for an effective date earlier for assignment of a 30 percent rating for bronchitis and sinusitis.

In February 2012, the Board remanded the claims for a higher rating for bronchitis, chronic fatigue syndrome and bilateral hearing loss as well as entitlement to service connection for a skin disorder to the AOJ for additional development and adjudication.

In May 2012, the AOJ granted service connection for multiple claims.  Service connection for headaches was granted and initial ratings were assigned, effective November 14, 1996.  Service connection for gastritis with GERD was also granted and initial ratings were assigned, effective November 14, 1996 while service connection for chronic cystitis was granted and initial ratings were assigned, effective September 6, 1993.  In addition, service connection for tinnitus was granted and an initial 10 percent rating was assigned, effective March 15, 2011 and service connection for tonsillitis was granted and an initial noncompensable rating was assigned, effective June 30, 2000.  An earlier effective date of November 14, 1996 for service connection for chronic fatigue syndrome with joint and body pains was granted and this disability was rated as 10 percent disabling effective November 14, 1996, 20 percent disabling as of July 12, 2011 and 60 percent disabling as of April 10, 2012.  Finally, service connection for left leg/thigh cellulitis was denied.  As service connection for headaches, gastritis, chronic cystitis, tinnitus and tonsillitis were granted, the issues regarding entitlement to service connection are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  However, the Veteran subsequently perfected an appeal as the assigned effective date for these disabilities and the assigned initial ratings for chronic fatigue syndrome, tonsillitis, headaches, gastritis and tinnitus and these issues remain before the Board for its consideration.

In August 2012, the AOJ granted service connection for an anxiety disorder and assigned an initial rating of 30 percent, effective July 12, 2000.  As such, the issue of entitlement to service connection is no longer before the Board.  See Grantham, supra.  However, the Veteran subsequently perfected an appeal as to the initially assigned rating and the assigned effective date for this disability and those claims remain before the Board for its consideration.

In February 2015, the AOJ partially granted the claim for a higher rating for an anxiety disorder, and assigned a 70 percent rating, effective August 23, 2011.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating have remained viable on appeal.  See AB, supra.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a higher rating for bilateral hearing loss and bronchitis as well as the claims for service connection for a skin disorder and left thigh/leg cellulitis are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  For the entire appeal period, the Veteran's headaches with dizziness most nearly approximate prostrating attacks occurring on an average once or twice a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  For the entire appeal period prior to August 5, 2011, the Veteran's gastritis with GERD manifested as heartburn, indigestion and regurgitation without material weight loss, hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

4.  The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his tinnitus, and the rating schedule is adequate to evaluate the disability.

5.  For the entire appeal period, the Veteran's tonsillitis manifested as a forced expiratory volume in one second (FEV-1) of, at worst, 82 percent of predicted value  post-bronchodilator, persistent sore throat and consistently inflamed, hypertrophic, cryptic or reddened tonsils, without the thickening or nodules of the cords, polyps, submucous infiltration, pre-malignant changes on biopsy, the constant inability to speak above a whisper, the constant inability to communicate by speech and Flow-Volume Loop compatible with upper airway obstruction.

6.  For the appeal period prior to April 10, 2012, the Veteran's chronic fatigue syndrome manifested as subjective complaints of generalized muscle weakness, fatigue that lasted 12 hours after exercising, the constant loss of energy, mild lethargy and poor tolerance to physical activity, less than one week of incapacitation without symptoms that were nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or periods of incapacitation of at least two weeks but less than four weeks in a year due to such symptoms, symptoms that were nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

7.  For the appeal period beginning on April 10, 2012, the Veteran's chronic fatigue syndrome manifested as subjective complaints of a lack of motivation and sleepiness as well as constant debilitating fatigue that waxed and waned but did not cause incapacitating episodes without symptoms that were nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

8.  For the appeal period prior to August 23, 2011, the Veteran's anxiety disorder manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of anxiety, anhedonia and anger, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

9.  For the appeal period beginning on August 23, 2011, the Veteran's anxiety disorder manifested by occupational and social impairment with reduced reliability and productivity and deficiencies in most areas as a result of anxiety, irritability and sleep difficulties without more severe manifestations that more nearly approximate total occupational and social impairment.

10.  Service connection for tinnitus was granted in a May 2012 DRO decision, effective March 11, 2011.

11.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for tinnitus prior to March 11, 2011.

12.  Service connection for tonsillitis was granted in a May 2012 DRO decision, effective June 30, 2011.

13.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for tonsillitis prior to June 30, 2011.

14.  Service connection for gastritis with GERD was granted in a May 2012 DRO decision, effective November 14, 1996.

15.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for gastritis with GERD prior to November 14, 1996.

16.  Service connection for chronic fatigue syndrome was granted in a May 2012 DRO decision, effective November 14, 1996.

17.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for chronic fatigue syndrome prior to November 14, 1996.

18.  Service connection for an anxiety disorder was granted in an August 2012 rating decision, effective July 12, 2000.

19.  The Veteran first filed what can reasonably be construed as claim for service connection for an anxiety disorder on November 14, 1996.

20.  The Veteran first filed what can reasonably be construed as a claim for service connection for headaches on November 21, 1993, within one year of his discharge from active duty service.

21.  The Veteran currently has facial and back scars that were incurred during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, and for the appeal period prior to January 12, 2004, the criteria for an initial rating of 30 percent for headaches with dizziness have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.321, 4.1-4.14 4.124a, Diagnostic Code 8100 (2015). 

2.  For the appeal period beginning on January 12, 2004, the criteria for an initial rating in excess of 30 percent for headaches with dizziness have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.321, 4.1-4.14 4.124a, Diagnostic Code 8100 (2015). 

3.  Resolving reasonable doubt in the Veteran's favor, and for the appeal period prior to August 5, 2011, the criteria for an initial rating of 30 percent for gastritis with GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2015). 

4.  For the appeal period beginning on August 5, 2011, the criteria for an initial rating in excess of 30 percent for gastritis with GERD have been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2015). 
 
5.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, and for the entire appeal period, the criteria for an initial 10 percent, but no higher, for tonsillitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.321, 4.1-4.14, 4.97, Diagnostic Codes 6516, 6519, 6520 (2015).

7.  Resolving reasonable doubt in the Veteran's favor, and for the appeal period prior to April 10, 2012, the criteria for an initial rating of 60 percent for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.89, Diagnostic Code 6354 (2015).

8.  For the appeal period beginning on April 10, 2012, the criteria for an initial rating in excess of 60 percent for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.89, Diagnostic Code 6354 (2015).

9.  The criteria for a higher rating for an anxiety disorder, rated as 30 percent disabling prior to August 23, 2011 and 70 percent thereafter, have not been met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

10.  The criteria for an effective date prior to March 11, 2011, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015). 

11.  The criteria for an effective date prior to June 30, 2000, for the award of service connection for tonsillitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015). 

12.  The criteria for an effective date prior to November 14, 1996, for the award of service connection for gastritis with GERD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015). 

13.  The criteria for an effective date prior to November 14, 1996, for the award of service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A.    § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015). 

14.  Resolving reasonable doubt in the Veteran's favor, an effective date of November 14, 1996, is warranted for the award of service connection for an anxiety disorder.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

15.  Resolving reasonable doubt in the Veteran's favor, an effective date of September 6 1993, is warranted for the award of service connection for headaches.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

16.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for scars of the back and face have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As an initial matter, the Board notes that the Veteran's claim for an increased rating for tinnitus will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

As the Board's decision to grant service connection for scars of the back and face, herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to this claim.

With respect to the propriety of the assigned rating for the service-connected headaches, gastritis, tinnitus, tonsillitis, chronic fatigue syndrome and anxiety disorder, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection for headaches, gastritis, tinnitus, tonsillitis, chronic fatigue syndrome and anxiety disorder were granted and an initial rating for each disability was assigned in the rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As regards to the Veteran's earlier effective date claims, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, these claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims for higher rating decided herein.  Such VA examinations include those conducted in November 2000, January 2004, December 2006 and July 2011 to determine the severity of his headaches and those conducted in October 2000, December 2006 and August 2011 to determine the severity of his gastritis with GERD.  Examinations were conducted in November 2000, January 2004, February 2007, April 2008, December 2008, and July 2011 to determine the nature and severity of the Veteran's service connected tonsillitis while examinations in November 2000, December 2006, July 2011 and April 2012 to determine the nature and severity of the Veteran's chronic fatigue syndrome.  Finally, examinations conducted in October 2000, December 2006, September 2008, August 2011 and May 2012 to determine the nature and severity of the Veteran's anxiety disorder.

Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected headaches, gastritis, tinnitus, tonsillitis, chronic fatigue syndrome and anxiety disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his headaches, gastritis, tinnitus, tonsillitis, chronic fatigue syndrome and anxiety disorder have worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Furthermore, there is additional medical evidence, including various VA examination reports and VA treatment records, that adequately addresses the level of impairment of his disabilities since the last examinations.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary.

Finally, the Board finds that the AOJ substantially complied with the May 2008, October 2010 and February 2012 remand orders.  Specifically, the Board directed that the AOJ afford the Veteran examinations to determine the current nature and severity of his service-connected chronic fatigue syndrome and obtain the Veteran's updated VA treatment records.  Thereafter, the Veteran was afforded a VA examination in July 2011 and April 2012 to determine the current nature and severity of his service-connected chronic fatigue syndrome and his updated VA treatment records were associated with the record.  Therefore, the Board finds that the AOJ has substantially complied with the May 2008, October 2010 and February 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Increased Rating

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

B.  Headaches

The Veteran contends that a higher rating is warranted for his service-connected headaches.  Specifically, in an August 2014 submission, the Veteran argued that a higher rating was warranted as severe prolonged headache episodes imposed significant limitations upon his daily routines and activities and required the permanent use of pain medicine.

The Veteran's headaches with dizziness have been rated under the diagnostic criteria for migraines. The diagnostic criteria indicate that migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S 
NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

A November 2000 VA neurological examination report reflects the Veteran's complaints of headaches that last from two to eight hours and which occurred four times per week.  These headaches were reported to be partially alleviated by the use of over the counter medication.  He reported that he must stop all activity and go to bed during these headaches, that these headaches were getting progressively more severe and that it was very hard for him to concentrate.  A diagnosis of mixed type of headaches was made.

A January 2004 VA neurological examination report reflects the Veteran's complaints of headaches during which he was unable to speak or do anything and that he rated as 10/10.  These headaches were reported to recur almost every day or six times in the week.  He reported going to bed to rest and sleep many times during these headaches and that he was unable to do any type of activity.  He reported treating his headaches with over the counter medication.

A December 2006 VA examination report reflects the Veteran's complaints of weekly migraine headaches that he treated with over the counter medications and alternative medicines.  These headaches were reported to be mostly prostrating and last for hours.  A diagnosis of recurrent pulsatile headaches without aura was made.

A July 2011 VA neurological examination reflects the Veteran's complaints of weekly headaches that were prostrating less than half the time.  The usual duration of these headaches was reported to be hours and the Veteran reported using medication and when severe.  Treatment with continuous medication was denied.

For the appeal period prior to January 12, 2004, the Veteran's headaches with dizziness most closely approximates characteristic prostrating attacks occurring on an average once a month over last several months.  The Veteran reported that his headaches occurred four times per week, that he must stop all activities during such headaches and made it difficult for him to concentrate in a November 2000 VA examination.  Such symptoms warrant a 30 percent rating, but no higher, prior to January 12, 2004.

However, based on the foregoing, the Board finds that the evidence does not more nearly approximate the criteria supportive of a 50 percent rating under Diagnostic Code 8100 at any point during the appeal period.  In this regard, while the Veteran's statements and the clinical evidence demonstrate that he experiences daily to weekly headaches that were prostrating less than half the time (i.e., less than two times per month).  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regards, this symptomology does not more nearly approximate prolonged attacks productive of severe economic inadaptability as the Veteran reported that he was not employed during the course of the appeal.  Hence, at this point there is no evidence of severe economic inadaptability due to headaches in this case.  A rating in excess of 30 percent beginning is therefore not warranted.

C.  Gastritis

The Veteran contends that a higher rating is warranted for his service connected gastritis with GERD.  Specifically, in a September 2014 submission, the Veteran argued that this condition caused significant impairment upon his health, to include regurgitations, frequent abdominal discomfort, severe burning and pain in the upper area and that such symptoms severely affected his nutrition.

The Veteran's gastritis with GERD has been rated under the diagnostic code for a hiatal hernia.  A 10 percent rating is warranted for hiatal hernias that manifest two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn) and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, 7346. 

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348. 

Finally, the Board notes that the rating criteria were revised during the course of the appeal.  Effective July 2, 2001, VA revised the criteria for diagnosing and evaluating disabilities of the digestive system found at 38 C.F.R. §§ 4.112 and 4.114.  However, Diagnostic Code 7346 was not impacted.
An October 19, 2000 VA gastrointestinal examination report reflects the Veteran's complaints of epigastric pain, lower abdominal colic type pain and heartburn.  This heartburn was sometimes relieved with meals.  Other symptoms were reported to include pain upon swallowing solid foods with the sensation that the food got stuck in the middle of the chest, alternating episodes of diarrhea and constipation.  Hematemesis or melena were denied.  Weight loss of 30 pounds in an unknown time was reported.  A diagnosis of GERD was made.

A December 2006 VA Gulf War examination report reflects the Veteran's complaints of occasional episodes of stomach malaise but nothing intense or frequent enough for becoming a concern at the beginning but later it became progressively worse to the point of having episodes of heartburn, intermittent diarrhea, vomiting every time he would eat meat, heavy oils and fatty food since 1994 and eight episodes of severe symptoms in the last year.  He reported taking medication with good response.  Physical examination revealed no abnormalities at inspection and that the abdomen was non-tender, non-distended, soft and depressible. There were no masses or organomegaly.  A diagnosis of GERD was made.

An August 5, 2011 VA report reflects the Veteran's reports that his GERD had gotten progressively worse and that he treated his condition with over the counter medications.  Other symptoms were reported to include heartburn, indigestion and regurgitation.  Nausea, vomiting, diarrhea, constipation, hemorrhoids, a hernia, abdominal mass, abdominal swelling and jaundice were denied.  Physical examination revealed normal bowel sounds and abdominal guarding due to epigastric tenderness.  There were no palpable masses, hernia, ascites or hemorrhoids found.

An April 2012 VA digestive DBQ report indicates that an upper gastrointestinal series (UGIS) had revealed a small esophageal hiatal hernia and severe free gastroesophageal reflux reaching the thoracic inlet.

For the appeal period prior to August 5, 2011, the Veteran's gastritis manifested as heartburn, epigastric pain, pain upon swallowing foods, substernal chest pain and vomiting with certain foods.  A rating of 30 percent, but no higher, is therefore warranted.  The record does not reveal, and the Veteran has not allege, material weight loss, hematemesis and/or melena with moderate anemia.  Finally, while the Veteran has generally alleges that his gastritis symptoms were productive of severe impairment of health, he has provided no specific argument in support of his contention nor has he has stated how his health is so impaired.  A rating in excess of 30 percent is therefore not warranted.  

Similarly, for the appeal period beginning on August 5, 2011, the Veteran reported such symptoms as heartburn, indigestion and regurgitation.  However, the record does not show, and the Veteran does not allege, hematemesis or melena with moderate anemia.  Finally, while the Veteran generally alleges that his GERD symptoms were productive of severe impairment of health, he has provided no specific argument in support of his contention nor has he has stated how his health is so impaired.  A rating in excess of 30 percent is therefore not warranted.  
The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. 
§ 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Therefore, as the Veteran's gastritis is evaluated under Diagnostic Code 7346, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.

D.  Tinnitus

The Veteran generally contends that a rating in excess of 10 percent is warranted for his service-connected tinnitus, but has provided no specific argument in support of his claim.

A veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for a rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis, supra. 


E.  Tonsillitis

The Veteran contends that a higher rating is warranted for his service connected tonsillitis.  Specifically, in a September 2014 submission, the Veteran argued that a higher rating was warranted due to the frequency of inflammation, discomfort and hoarseness.

The Veteran's tonsillitis is rated by analogy under the diagnostic codes for an unlisted disease of the nose and throat and stenosis of the larynx.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R.         §§ 4.20, 4.27. 

Stenosis of the larynx, including residuals of laryngeal trauma (unilateral or bilateral), where FEV-1 of 71 to 80 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction warrants a 10 percent rating.  A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.   A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A maximum 100 percent rating is warranted for FEV-1 less than 40 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction, or; permanent tracheostomy.  Stenosis of larynx may also be evaluated as aphonia.  38 C.F.R. § 4.97, Diagnostic Code 6520. 

For complete organic aphonia, a 60 percent rating is warranted for constant inability to speak above a whisper.  A 100 percent rating is warranted for constant inability to communicate by speech.  Incomplete aphonia may be evaluated as chronic laryngitis.  38 C.F.R. § 4.97, Diagnostic Code 6519. 

For chronic laryngitis, a 10 percent rating is warranted for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.

Finally, the Board notes that the rating criteria were revised during the course of the appeal.  Effective October 10, 1996 and again May 17, 2006, VA revised the criteria for diagnosing and evaluating disabilities of the respiratory system found at 38 C.F.R. §§ 4.97.  However, Diagnostic Codes 6516, 6519 and 6520 was not impacted.

A November 2000 VA nasal examination indicates that the Veteran's tonsils were hypertrophic and chronically diseased.

A November 2000 VA pulmonary function testing (PFT) found FEV-1 to be 88 percent of predicted pre-bronchodilator.  Post-bronchodilator testing results were not provided.

A June 2002 VA treatment note reflects the Veteran's complaints of enlarged tonsils.  A second June 2002 VA treatment note indicates that the throat showed markedly enlarged tonsils with a few pustules on physical examination and an assessment of recurrent tonsillitis was noted.

A July 2002 VA treatment note reflects the Veteran's complaints of protracted bloody secretion upon clearing the throat with food particles and occasionally with clots.  Physical examination revealed a straight septum without perforations, polyps, masses, mucosal lesions or secretions.

A January 2004 general medical examination found the Veteran's tonsils to be markedly hypertrophic, cryptic and reddened.

A March 2005 VA treatment note reflects the Veteran's report of nasal congestion, mild pharyngeal erythema, tender neck nodes and congested lungs.  An assessment of pharyngitis was made.

A December 2006 VA treatment note indicated that there were marked tonsillar enlargement and palpable neck nodes were present.

A February 2007 VA nose examination reflected the Veteran's complaints of recurrent nasal stuffiness that caused mild nasal obstruction.  There was no purulent discharge or speech impairment.  Physical examination found the turbinates to be engorged but were negative for nasal obstruction.

An August 2008 VA general medicine examination report reflects the Veteran's complaints of recurrent sinus infections, nasal congestion, difficulty breathing through nose and facial pain.  Physical examination revealed a sore throat.  The nasal vestibule was found to be normal, the turbinates were found to be boggy and the septum was found to be deviated.  There was no obstruction or polyps.

A December 2008 VA examination report reflects the Veteran's complaints of nasal congestion, facial pains, pain in both nostrils, bloody discharge at times, foul smell from nose and interference with breathing through nose.  Purulent discharge, speech impairment and periods of incapacitating or non-incapacitating episodes were denied.  Physical examination found the nasal mucosa to be normal and mild hypertrophy of both tonsils.  There were no polyps, evidence of bacterial rhinitis, partial or complete obstruction of the nostrils, septal deviation, tissue loss, tenderness, purulent discharge, crusting at the present time, nasal regurgitation or speech.  An accompanying paraspinal X-ray revealed no evidence of sinus disease.

A December 2008 VA PTF found FEV-1 to be 71 percent of predicted pre-bronchodilator.  Post-bronchodilator testing results were not provided.

A July 2011 VA DBQ report reflects the Veteran's complaints of recurrent nasal stuffiness.  Purulent discharge, speech impairment or effects of condition on occupational functioning and daily activities were denied.  Physical examination revealed chronic, hypertrophic and cryptic tonsils.  Examination was negative for nasal polyps, permanent hypertrophy of turbinates, granulomatous disease, nasal obstruction, septal deviation, tissue loss, tenderness, purulent discharge, crusting, nasal regurgitation or a laryngectomy.  The examiner determined that disease primarily originated from the pharynx.

An August 2011 VA PTF found FEV-1 to be 82 percent of predicted value post-bronchodilator and 58 percent of predicted value pre-bronchodilator.

The evidence shows that for the period under consideration, the Veteran had FEV-1 that was, at worst, 82 percent of predicted value post-bronchodilator, as evidenced in the August 2011 VA PTF.  While the record does include FEV-1 results that were worse than 82 percent of predicted value, such results were obtained pre-bronchodilator and are not valid for rating purposes.  See 38 C.F.R. § 4.96.  Moreover, the record does not establish, and the Veteran does not contend, that Flow-Volume Loop was compatible with an upper airway obstruction.  Accordingly, the Board concludes that the Veteran is not entitled to an initial compensable rating under Diagnostic Code 6520 for tonsillitis.  38 C.F.R. § 4.97, Diagnostic Code 6520.

The Board will also consider whether a higher or separate rating is warranted for the Veteran's service connected tonsillitis under other diagnostic codes.  As will be explained below, the Board finds that Diagnostic Code 6516 for chronic laryngitis appears to be most appropriate.  See 38 C.F.R. § 4.20.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Regarding whether the Veteran is entitled to a higher rating based on complete organic aphonia, the evidence does not show that the Veteran has been unable to speak above a whisper or communicate by speech.  Therefore, he is not entitled to an increased initial rating for paradoxical vocal cord mobility under Diagnostic Code 6519. 

However, the record does show that the Veteran's tonsils have been consistently inflamed, hypertrophic, cryptic or reddened on objective examination.  The Veteran has also consistently reported a sore throat or throat tenderness.  The Board therefore finds that a 10 percent rating, but no higher, for chronic laryngitis is warranted.  A rating in excess of 10 percent is not warranted as the record does not establish, and the Veteran has not alleged, thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.

F.  Chronic Fatigue Syndrome

The Veteran contends that the severity of his chronic fatigue syndrome warrants a higher rating.  In a September 2014 submission, the Veteran argued that the restrictive nature of this condition and its disabling and debilitating effects warrants a 100 percent rating.

The Veteran's chronic fatigue syndrome is rated under the diagnostic code for chronic fatigue syndrome.  Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for symptoms that wax and wane, resulting in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms that are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

A November 2000 VA chronic fatigue syndrome examination report reflects the Veteran's complaints of generalized muscle weakness and fatigue lasting 12 hours after exercising.  He denied that he had the onset of debilitating fatigue that was severe enough to reduce or impair the average daily activity below 50 percent of his pre-illness activity level for a period of six months.  He reported eight to nine incapacitating episodes during the last six months for which he engaged in bedrest for four days.  Physical examination was negative for muscle atrophy of the upper and lower extremities.

A December 2006 VA Gulf War examination report reflects the Veteran's complaints of generalized tiredness, constant loss of energy, mild lethargy and poor desire for previously pleasant things.  Poor tolerance to physical activity, the need for resting and the sensation of general tiredness was out of proportion compared to the intensity of activity done.  The Veteran reported that he needs to sleep for a while and rest for a whole day even after walking for a while.  A diagnosis of mixed type chronic recurring headaches, vascular and muscle contraction of the migraine-tensional type, prostrating as described by the Veteran.

A June 2007 VA treatment note reflects the Veteran's complaints of undue fatigue that has not allowed him to attend school.  An assessment of undue fatigue was made.

A July 12, 2011 VA DBQ report reflects the Veteran's complaints of generalized weakness and tiredness that had been gradual in evolution.  Debilitating fatigue that was constant or nearly so but it does not wax and wane was reported.  Fatigue lasted 24 hours or longer after exercise, that he had a 20 percent restriction of routine daily activities and that he was unable to exercise were also reported.  Occasional generalized muscle aches and weakness were reported.  Physical examination revealed mild tenderness at the cervical and lumbar areas without evidence of pharyngitis, cervical lymphadenopathy and axillary lymphadenopathy.  The examiner determined that the criterion of new onset of debilitating fatigue was severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of six months and the clinical conditions that may produce similar symptoms had been excluded by through examination or that at least six of the 10 chronic fatigue syndrome diagnostic criteria had not been met.

An April 10, 2012 VA DBQ report reflects the Veteran's complaints of a lack of motivation and sleepiness.  Constant debilitating fatigue that waxed and waned but did not cause incapacitating episodes were reported.  This fatigue was reported to last 24 hours or longer after exercise and restricted 70 percent of his routine daily activities and these restrictions occurred more than 12 months.  He reported treating this condition using vitamins but was unsure whether they were helping his condition.  Specific examples of activities that were reported to be restricted included heavy lifting, prolonged walking, strenuous physical exertion, prolonged bending, climbing and stretching, lying on his belly too much and swimming.  Muscle aches, generalized weakness, sleep disturbances, inability to concentrate and forgetfulness were reported to be frequent and headaches were reported to be constant.  These headaches were of a type, severity or pattern that was different from the headaches in the premorbid state.  Physical examination revealed evidence of cervical lymphadenopathy and axillary lymphadenopathy as well as tender cervical adenopathy and axillary adenopathy.  The examiner noted that he had requested that the Veteran complete a new bone scan and arthritic bone survey to compare previous studies but the Veteran refused and requested that the examiner help him on his claim because of "economical problems."  The examiner found that the Veteran met the criteria of new onset of debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre illness activity level for a period of six months, that other clinical conditions that may produce similar symptoms have been excluded by thorough evaluation and that at least six of the 10 chronic fatigue syndrome diagnostic criteria have been met.

In an undated statement received by VA in April 2008, E. P. indicates that he had known the Veteran for several years and that they had attended classes together.  The author recalled that the Veteran had complained of being tired all of the time, that he was socially disengaged, that he frequently slept and that he was frequently absent from class.

For the period prior to April 10, 2012, the Veteran's chronic fatigue syndrome manifested as subjective complaints of generalized muscle weakness, fatigue that lasted 12 hours after exercising, the constant loss of energy, mild lethargy, poor tolerance to physical activity and generalized weakness and tiredness.  He also reported incapacitating episodes that resulted in four days of bedrest in the last six months in the November 2000 VA examination.  While the Veteran reported that he must sleep and rest for an entire day after walking in the December 2006 VA examination, he did not report that he was incapacitated for at least two weeks.  The July 2011 examiner determined that the Veteran's reported debilitating fatigue was severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of six months.  Therefore, a rating of 60 percent, but no higher, is warranted.  The record does not establish, the Veteran has not alleged, was severe enough to reduce or impair his average daily activity below 50 percent of his pre-illness activity without symptoms that were nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Therefore, a rating in excess of 60 percent is not warranted for this appeal period.

For the period beginning on April 10, 2012, the Veteran's chronic fatigue syndrome manifested as subjective reports of a lack of motivation and sleepiness.  The Veteran reported constant debilitating fatigue that waxed and waned but did not cause incapacitating episodes in the April 2012 VA examination.  The record does not establish, and the Veteran has not alleged, debilitating fatigue that was severe enough to reduce or impair his average daily activity below 50 percent of his pre-illness activity without symptoms that were nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A rating in excess of 60 percent for this appeal is therefore not warranted.

G.  Anxiety Disorder

The Veteran generally alleges that a higher rating is warranted for his service-connected anxiety disorder.  In an April 2014 submission, the Veteran argued that the occupational and social restrictions and memory problems associated with this anxiety disorder warrant a 50 percent rating.

Anxiety disorders are evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

An October 2000 VA psychiatric examination report reflects the Veteran's complaints of dizziness, feeling tired and fatigue.  Mental status examination found the Veteran to be adequately dressed and groomed.  He was found to be alert, in full contact with reality and that his answers were relevant, coherent and logical.  There were no memory deficits present or evidence of forgetfulness.  He was found to be well oriented to person, place and time.  Memory and judgment were found to be adequate.  Insight was found to be superficial.  A GAF of 85 was assigned.

A January 2004 VA neurological examination report found the Veteran to be well-dressed and well-groomed.  Speech, thought, affect, mood and behavior were found to be normal.  He was found to be fully oriented while judgment, reasoning and memory were found to be adequate.

A January 2004 VA general medical examination found the Veteran to be alert, coherent, relevant and cooperative.  He was found to be well oriented in no acute distress.

A December 2006 VA mental disorders examination report reflects the Veteran's complaints of anger that had worsened in the last few years, daily fatigue and severe sleepiness.  He reported that he had never married, that he was the father of five children from different mothers, that he lived with one son and a lady friend and that he tried to start college but did not complete it.  He described his family relationship as good but strained due to financial issues and described his social relationships as having a big family.  A history of suicide attempts and violence/assaultiveness were denied.

Mental status examination found the Veteran to be clean with disheveled clothes, spontaneous speech and constricted affect.  Psychomotor activity was found to be unremarkable.  Mood was described as good.  Attention was found to be intact.  He was found to be intact to person, time and place.  Thought processes and thought content were found to be unremarkable.  Delusions were not found.  He understands the outcome of his behavior and that he had a problem.  Sleep impairments, hallucinations, panic attacks, homicidal thoughts and suicidal thoughts were denied.  There was no inappropriate behavior demonstrated.  Impulse control was found to be good and there were no episodes of violence.  He was found to be able to maintain minimum personal hygiene.  Remote, recent and immediate memory were found to be normal.  A GAF of 70 was assigned.  The examiner found that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

A December 2006 VA Gulf War examination report indicates that the Veteran had adequate hygiene and appropriately dressed and that he was cooperative.  No involuntary movements were found.

A September 2008 VA general medicine examination report indicates that affect, mood, judgment and the comprehension of commands to be normal.  There were no obsessive behavior, hallucinations or delusions.  Behavior was found to be appropriate.

A September 2008 VA examination report reflects the Veteran's complaints of severe anxiety, rapid speech, hyperactivity, poor impulse control, anhedonia, irritability, easily startle, frustration, loose associations, elevate psychomotor activity and hypervigilance.  The Veteran reported that he was single, that he had fathered four children, that he lived alone, and that his social activity was severely diminished.  Mental status examination found the Veteran to be hyperactive and speech was found to be spontaneous, rapid, hesitant, coherent, pressured and irrelevant.  He was noted to appear to be clean with bizarre clothes.  Affect was found to be appropriate, mood was found to be anxious and attention was found to be disturbed as he was very distracted and did not pay attention.  He was found to be oriented to person, time and place. Thought processes were found to be racing, with looseness of associations and circumstantiality while thought content was found to include preoccupation with one or two topics.  There were no delusions or hallucinations.  He was found to not understand the outcome of his behavior and that he understood that he had a problem.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts.  Impulse control was found to be fair with no episodes of violence but severe mood swings.  He was found to be able to maintain minimum personal hygiene.  Remote memory, recent memory and immediate memory were found to be mildly impaired as the Veteran was very distracted.  A GAF of 60 was assigned.

An August 23, 2011 VA DBQ report reflects the Veteran's complaints of hypervigilance and irritability on a daily basis, with severity of 8 on a scale of 10.  Other symptoms were reported to include an exaggerated startle response, paranoia, watching over the windows occasionally and sleep impairments for sleeping three to four hours per night.  One episode of panic attacks in 2009 and a couple of times this year were reported.  Panic attack symptoms were reported to include shortness of breath, fear of dying, palpitation, chest pain and dizziness.  The Veteran reported that he was single, that had fathered nine children, that he got along with the four children who lived with him and that he had another four children that lived with their mother.  He reported being isolated, that he spent most of his time at home, that his mother helped him and that he sometimes could not get dressed or undress or drive due to back pain.  He also reported that he had completed his bachelor's degree in social sciences and pre-law.  Hobbies, a history of suicide attempts and a history of violence or assaultiveness were denied.

Mental status examination found the Veteran to be appropriately dressed with clear and coherent speech and full and appropriate affect.  Mood was found to be anxious and attention was found to be intact.  Psychomotor activity was found to be unremarkable.  Orientation was found to be intact to person, time and place.  Thought process and thought content were found to be unremarkable.  Paranoid delusions were found but these delusions were not found to be persistent and he was found to understand the outcome of his behavior.  There were no hallucinations, obsessive/ritualistic behavior, homicidal thoughts and suicidal thoughts.  Impulse control was found to be fair with no episodes of violence.  He was found to be able to maintain minimum personal hygiene.  Remote and recent memory were found to be normal and immediate memory was found to be mildly impaired as he was only able to remember one object at five minutes.  A GAF of 50 was assigned.

A May 2012 VA DBQ report reflects the Veteran's reports of episodes of anxiety, some irritability, sleeping difficulties to include sleeping two hours per night and increased difficulties "dealing with" his medical conditions and his VA claims.  Other symptoms were also reported to include irritability or outbursts of anger and hypervigilance.  He reported that he was single, that he had 11 children, that he maintained a good "family relations" and interpersonal relations, that he enjoyed doing community services and that he had completed a Bachelor's degree in social sciences in 2008.  A history of suicide attempts and violence/assaultiveness.  Mental status examination found the Veteran to be clean and casually dressed, speech was found to be spontaneous and his affect was found to be appropriate.  Psychomotor activity was found to be unremarkable.  Mood was found to be mildly anxious, attention was found to be intact and he was found to be oriented to person, time and place.  Thought process was found to contain an overabundance of ideas while thought content was found to include the preoccupation with one or two topics.  Delusions and hallucinations were not found.  He was found to understand that he had a problem and the outcome of his behavior.  Inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts and suicidal thoughts were not found.  He was found to be able to maintain minimum personal hygiene.  Remote, recent and immediate memory were found to be normal.  A GAF of 60 was assigned.  The examiner determined that the Veteran's mental disorder symptoms are not severe enough to interfere with occupational social functioning.

In an undated statement received by VA in April 2008, E. P. indicates that he had known the Veteran for several years and that they had attended classes together.  The author wrote that the Veteran was socially disengaged, appeared to be suffering from trauma or emotional distress and frequently talked about the "bad things" that transpired during his military experience.

For the appeal period prior to August 23, 2011, and following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent for his anxiety disorder.   In this regard, the Board finds that such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, distressing dreams and sleep difficulties, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's anxiety, anger and sleep difficulties are contemplated in his current 30 percent rating.  As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's adjustment disorder does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment and insight were consistently found to be normal or adequate.  Likewise, there is no evidence of impaired abstract thinking.   His speech was consistently found to be spontaneous and normal and his affect has not been found to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks, suicidal ideations or homicidal ideations and he has, in fact, denied such symptoms during the course of the appeal.  Memory has been consistently found to be adequate and there is no allegation or indication that he has impairment of short- or long-term memory. There is also no evidence that he has difficulty in understanding complex commands. 

Furthermore, the Veteran reported that he resided with a woman and that he was the father of five children, suggesting that he was able to maintain social relationships.  He also reported maintaining a good family relationship and that he socialized with his large family.  He also did not report working during the course of the appeal.  With regards to schooling, he reported that he had earned his Bachelor's degree in 2008 in the May 2012 VA examination.

While mood disturbances are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent prior to August 23, 2011.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbance and distressing dreams.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned a GAF score of 85 in October 2000, 70 in December 2006 and 60 in September 2008.  Under the DSM-IV, GAF scores ranging from 81 to 90 reflect absent or minimal symptoms for example, mild anxiety before an exam, good functioning in all areas, and interest and involvement in a wide range of activities, and indicates that one is socially effective and generally satisfied with life, and has no more than everyday problems or concerns.  GAF scores of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, the Veteran has been assigned GAF score reflecting absent or minimal symptoms to moderate symptoms, and the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for an anxiety disorder prior to August 23, 2011.  The Veteran's assigned GAF scores are consistent with the mild to moderate symptoms indicative of a 30 percent rating.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.  Collectively, the assigned scores are indicative of moderate symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms.  See 38 C.F.R. § 4.126(a).   

Moreover, the Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for an anxiety disorder prior to August 23, 2011.

For the appeal period beginning on August 23, 2011, and following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 70 percent for his anxiety disorder.   In this regard, the Board finds that such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of anxiety, some irritability, sleeping difficulties, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

The above-cited evidence establishes that, pertinent to the current claim, the Veteran has experienced such psychiatric symptoms as anxiety, some irritability and sleeping difficulties.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.

The Veteran's psychiatric impairment has been characterized by symptomatology which suggests overall moderate social impairment.  He has reported that he was single, that he had fathered nine children and that he got along with the four children who lived with him.  The Board notes that the Veteran had reported fathering five children in December 2006 and four children in September 2008, suggesting that he fathered multiple children sometime after these reports.  He also reported that he had completed his Bachelor's degree.

The Board finds that at point during this appeal period has the Veteran displayed a total level of psychiatric impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  There is also no indication that he was in persistent danger of hurting himself or others as suicidal ideations, homicidal ideations and/or attempts were consistently denied or not shown in the record.  Hallucinations and delusions were consistently denied and were not shown in the record.  There is no lay or medical evidence that the Veteran was unable to drive an automobile, requires personal monitoring for safety, or is incapable of living independently and he had been found to be casually dressed and capable of maintaining personal hygiene.  Therefore, a total level of impairment had not been demonstrated in the clinical evidence or alleged by the Veteran.

Further, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communication as he was consistently found to be oriented and his thought processes and thought content were consistently found to be logical.  He has been consistently found to be oriented and without delusions or a thought disorder.  In addition, total social and/or occupational impairment was not demonstrated, as he maintained a relationship with his children and reported that he enjoyed engaging in community services.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for an anxiety disorder.  See Mauerhan, supra. 

The Board further finds that the GAFs assigned in this case are consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been assigned a GAF score of 50 in August 2011 and 60 in May 2012.  Under the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Collectively, the assigned scores are indicative of moderate symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms.  See 38 C.F.R. § 4.126(a).   

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's anxiety disorder has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent rating.

H.  Other Considerations

The Board has considered whether staged ratings, or further stated ratings, under Fenderson, supra and Hart, supra, are appropriate for the Veteran's service-connected headaches, gastritis with GERD, tinnitus, tonsillitis, chronic fatigue syndrome and anxiety disorder; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal or each stage.  Therefore, assigning staged ratings for each such disability is not warranted.

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected headaches, gastritis, tinnitus, tonsillitis, chronic fatigue syndrome and anxiety disorder, and notes that his lay testimony is competent to describe certain symptoms associated with each such disability. The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned for each disability.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's assertions with regard to the matter he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disabilities at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the  rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected headaches, gastritis with GERD, tinnitus, tonsillitis, chronic fatigue syndrome and an anxiety disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the currently assigned rating for headaches contemplates the frequency, duration and severity of such disorder.  The rating criteria contemplates the specific symptoms the Veteran experiences as a result of his gastritis with GERD as well as the impact such has on his overall health and the symptoms associated with the Veteran's tinnitus.  In addition, the rating criteria contemplates the specific symptoms associated with the Veteran's tonsillitis, to include throat soreness and consistently inflamed tonsils and for chronic fatigue syndrome, to include muscle weakness and loss of energy.  Finally, the rating criteria contemplates the specific symptoms associated with the Veteran's anxiety disorder, to include anxiety, depression and sleep difficulties.

Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated. The Veteran's various subjective complaints-including but not limited to joint pain and limited ranges of motion-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities. 

In this regard, the Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board notes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB, supra; see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC" benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Review of the record reveals that the Veteran was granted entitlement to TDIU by the AOJ in February 2015, effective from August 23, 2011, due to his service-connected anxiety disorder.  This rating decision also awarded SMC benefits in pursuant to 38 U.S.C.A. § 1114(s) based on such 100 percent rating and an additional disability, namely chronic fatigue syndrome, that was independently rated as 60 percent or more as that date as of August 23, 2011.

Therefore, the Board has considered whether the issue of entitlement to a TDIU prior to August 23, 2011 has been raised.  In this regard, while the Veteran has reported that he has been unemployed during the course of the appeal, the evidence fails to show that the disabilities on appeal have rendered him unemployable. 
Moreover, neither the Veteran nor his representative has alleged being unable to work due to his service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.   Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

For the foregoing reasons, the Board finds that a 10 percent rating, but no higher, for tonsillitis is warranted, but that no rating higher than that assigned is warranted and that a 30 percent rating, but no higher, is warranted for gastritis prior to August 5, 2011.  The Board also finds that a 60 percent rating for chronic fatigue syndrome prior to April 10, 2012, but that no rating higher, is warranted.  However, the preponderance of the evidence is against the Veteran's claims for a higher or increased rating for headaches, gastritis with GERD, tinnitus, tonsillitis and an anxiety disorder.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A.         § 5107; 38 C.F.R. §§ 4.3, 4.7. 

III. Earlier Effective Date

A.  Pertinent Statutes and Regulations

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A.          § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R.      § 3.400(q). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

With respect to the phrase "the date entitlement arose," the Court has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A.         § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

B.  Tinnitus

The Veteran contends that an effective date earlier than March 15, 2011 for the award of service connection for tinnitus.  In September 2014 submission, the Veteran wrote that an earlier effective date was warranted for tinnitus as his claim for service connection was combined with his original claim for service connection for bilateral hearing loss and that he had reported ear ringing to doctors.  He also argued that a claim for service connection for bilateral hearing loss also constituted a claim for service connection for tinnitus.

The Veteran separated from active service in September 1993.  In November 1993, he filed a formal claim for service connection for hearing loss.  He did not submit a claim of entitlement to service connection for tinnitus within one year of service discharge.  Therefore, assignment of an effective date back to the day following his service discharge is not possible.  Moreover, the Board notes that there is no indication in the November 1993 formal claim that the Veteran intended to also seek service connection for tinnitus.

On July 21, 2011, the Veteran underwent a VA audiology examination during which he reported that he suffered from tinnitus and that there was a current complaint of tinnitus.  An inferred claim for service connection for tinnitus was granted in the May 2012 DRO decision, effective date March 15, 2011.

The Board has considered whether any evidence of record prior to March 15, 2011, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R.      § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for tinnitus.  However, no document submitted prior to March 15, 2011 indicates intent to pursue a claim of entitlement to service connection for this condition.  It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Although some of the Veteran's clinical records do document complaints of tinnitus, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit). 

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for tinnitus that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the March 11, 2011, date selected by the RO, is the earliest possible effective date here.  If entitlement arose prior to March 11, 2011, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R.                  § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal entitlement to an earlier effective date for the award of service connection for tinnitus. 

While the Veteran's tinnitus may have been present for many years prior to March 2011, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Importantly, the pertinent regulations specifically states that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (emphasis added).  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to March 11, 2011, for the grant of service connection for tinnitus.

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for tinnitus until March 11, 2011, more than a year after the Veteran's service discharge, the award of service connection for such disability may be no earlier than March 11, 2011, the date VA received his original claim.  Therefore, the Veteran's claim for an earlier effective date for the award of service connection for tinnitus must be denied.

C.  Tonsillitis, Gastritis and Chronic Fatigue Syndrome 

The Veteran contends that an effective date earlier than June 30, 2000 for the award of service connection for tonsillitis and an effective date earlier than November 14, 1996 for the award of service connection for gastritis and/or chronic fatigue syndrome were warranted.  

The Veteran separated from active service in September 1993.  In November 1993, he filed a formal claim for service connection for a variety of conditions but did not include tonsillitis, gastritis and/or chronic fatigue syndrome.   He did not submit a claim of entitlement to service connection for tonsillitis, gastritis and/or chronic fatigue syndrome within one year of service discharge.  Therefore, assignment of an effective date back to the day following his service discharge is not possible. 

On November 14, 1996, the Veteran filed a claim for service connection for a chronic fatigue.  He also filed a claim for service connection for tonsillitis and head trauma on June 30, 2000.  A claim for service connection for tonsillitis was granted in a May 2012 DRO decision, effective June 30, 2000 while a claim for service connection for gastritis with GERD was also granted in a May 2012 DRO decision, effective November 14, 1996.  Further, a claim for service connection for chronic fatigue syndrome was granted in a May 2012 DRO decision, also effective November 14, 1996.

The Board has considered whether any evidence of record prior to June 30, 2000, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for tonsillitis or any evidence of record prior to November 14, 1996 could service as such an informal claim in order to entitle the Veteran to an earlier effective date for gastritis and/or chronic fatigue syndrome.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for tinnitus.  However, no document submitted prior to June 30, 2000 indicates intent to pursue a claim of entitlement to service connection for tonsillitis or documents submitted prior to November 14, 1996 indicates intent to pursue a claim of entitlement to service connection for gastritis and/or chronic fatigue syndrome.  It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Although some of the Veteran's clinical records do document complaints of tonsillitis, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell, supra; Brannon, supra. 

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones, supra.  As it is the "unequivocal command" of 38 U.S.C.A.              § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez, supra, the RO granted the earliest effective date for a grant of service connection for tinnitus that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the June 30, 2000 and November 14, 1996, date selected by the RO, is the earliest possible effective date here with regards to the claim for service connection for tonsillitis, gastritis and/or chronic fatigue syndrome.  If entitlement arose prior to June 30, 2000 and/or November 14, 1996, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert, supra.  There is simply no legal entitlement to an earlier effective date for the award of service connection for gastritis, tonsillitis and/or chronic fatigue syndrome.

While the Veteran's tonsillitis may have been present for many years prior to June 2000 and his gastritis and/or chronic fatigue syndrome may have been present for many years prior to November 14, 1996, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Importantly, the pertinent regulations specifically states that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (emphasis added).  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to June 30, 2000, for the grant of service connection for tonsillitis or an effective date prior to November 14, 1996, for the grant of service connection for gastritis and/or chronic fatigue syndrome.

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for tonsillitis until June 30, 2000 or such claim for service connection for gastritis and/or chronic fatigue syndrome prior to November 14, 1996, more than a year after the Veteran's service discharge, the award of service connection for such disability may be no earlier than June 30, 2000 or November 14, 1996, the date VA received his original claim.  Therefore, the Veteran's claims for an earlier effective date for the award of service connection for tonsillitis, gastritis and/or chronic fatigue syndrome must be denied.

D.  Anxiety Disorder

The Veteran contends that an effective date earlier than July 12, 2000 for the award of service connection for anxiety disorder.  In a September 2014 submission, the Veteran argued that symptoms of his anxiety disorder had been continuously present since service.

An August 2012 rating decision granted service connection for an anxiety disorder, also claimed as psychiatric disorder, PTSD, sleep disorder, eating disorder and memory loss, effective July 12, 2000.

In the present case, the Board finds that the evidence supports the assignment of an earlier effective date of November 14, 1996 for the award of service connection for an anxiety disorder.  On that date, VA received a Veteran's Application for Compensation or Pension (VA Form 21-526) in which the Veteran sought service connection for an "eating disorder."  The statement does not make specific reference to an anxiety disorder.  However, reading the statement in the light most favorable to the Veteran, the reference to an eating disorder can reasonably be construed to include a claim for service connection for his anxiety disorder. Accordingly, the claim remained open and pending when the AOJ entered its August 2012 rating decision granting the claim, the Board finds that an effective date of November 14, 1996 is warranted for the award of service connection for an anxiety disorder.

However, no earlier date can be assigned.  Simply put, the statement received on November 14, 1996 is the earliest communication or action of record that in any way can be construed to reflect an intent on the part of the Veteran to file a claim for compensation for an anxiety disorder.  The statement was not received within one year of the Veteran's discharge from service in September 1993, so as to permit the assignment of an effective date retroactive to the date, of that discharge. Moreover, contrary to argument advanced by the Veteran, earlier medical reports of record cannot be construed as informal claims for service connection for an anxiety disorder inasmuch as no formal or informal claim for compensation for such disabilities was filed until November 14, 1996.  See 38 C.F.R. § 3.157(b).  As such, an effective date prior to November 14, 1996 cannot be assigned.

E.  Headaches

The Veteran contends that an effective date earlier than November 14, 1996 for the award of service connection for headaches.  In a September 2014 submission, the Veteran argued that an earlier effective date was warranted for headaches as such disability was present in VA examinations.

A claim for service connection for headaches was granted in a May 2012 DRO decision, effective November 14, 1996.

In the present case, the Board finds that the evidence supports the assignment of an earlier effective date for the award of service connection for headaches.  On November 21, 1993, VA received a Veteran's Application for Compensation or Pension (VA Form 21-526) in which the Veteran sought service connection for "head trauma."

The application does not make specific reference to a headache disability.  However, considering the VA Form 21-526 in the light most favorable to the Veteran, the reference to head trauma can reasonably be construed to include a claim for service connection for his headaches.  Accordingly, the claim remained open and pending when the AOJ entered its May 2012 DRO decision granting the claim.  As the November 21, 1993 VA From 21-526 was received within one year of the Veteran's discharge from service, an effective date of September 6, 1993 is warranted for the award of service connection for headaches.

IV. Service Connection

The Veteran generally contends that he suffers from scars of the back and face as a result of his service.  No specific argument was provided in support of this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service treatment records are negative for complaints, treatments and diagnoses related to scar of the back and face.  An undated treatment note indicates that lesions on the face, hand or neck were denied by the Veteran.  A July 1993 service discharge examination was negative for any relevant abnormalities, to include identifying body marks and scars.  In an accompanying Report of Medical History, the Veteran reported suffering from skin diseases, namely lesions between the second and third digits.

Post-service treatment records are negative for complaints, treatments or diagnoses related to scars of the back and face or a fall.  In November 1993, the Veteran filed a formal claim for scars of the back and face.

A February 1994 VA scars examination report noted the Veteran's reports of falling down stairs in 1991 and suffering abrasions and wounds on this back and face.  Physical examination revealed four scars on the Veteran's left check and one scar on the left lumbosacral area.  An April 2012 VA skin examiner determined that there was no objective evidence of scars on the face, head or body on examination.

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  While the April 2012 VA examiner found that the Veteran did not have any facial or back scars, such scars had been found during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection scars of the face and back are met.


ORDER

An initial rating of 30 percent for headaches with dizziness prior to January 12, 2004, is granted, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 30 percent for headaches with dizziness beginning on January 12, 2004 is denied.

An initial rating of 30 percent for gastritis with GERD, prior to August 5, 2011, is granted, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 30 percent for gastritis with GERD, beginning on August 5, 2011, is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial 10 percent rating for tonsillitis is granted, subject to the laws and regulations governing monetary awards. 

An initial rating of 60 percent for chronic fatigue syndrome with joint and body pains prior to April 10, 2012 is granted, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 60 percent chronic fatigue syndrome with joint and body pains, beginning on April 10, 2012 is denied.

Entitlement to a higher initial rating for an anxiety disorder, rated as 30 percent disabling prior to August 23, 2011 and 70 percent thereafter, is denied.

An effective date earlier than March 11, 2011, for the award of service connection for tinnitus is denied.

An effective date earlier than June 30, 2000, for the award of service connection for tonsillitis is denied.

An effective date earlier than November 14, 1996, for the award of service connection for gastritis with GERD is denied.

An effective date earlier than November 14, 1996, for the award of service connection for chronic fatigue syndrome is denied.

An effective date of November 14, 1996, for the award of service connection for an anxiety disorder is granted, subject to the laws and regulations governing monetary awards. 

An effective date of September 6, 1993, for the award of service connection for headaches is granted, subject to the laws and regulations governing monetary awards. 

Service connection for scars to the back and face is granted, subject to the laws and regulations governing monetary awards. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for an increased rating for bronchitis and bilateral hearing loss as well as the claim for service connection for a skin disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its February 2012 remand, the Board instructed that the AOJ was to conduct new VA pulmonary and audiology examinations to determine the nature and severity of the Veteran's bronchitis and bilateral hearing loss.  However, no such examination was scheduled or conducted on remand.  The Board notes that while a March 2012 VA audiology opinion is of record, such provided an etiology opinion with regards to what was then a claim for service connection for tinnitus and does not appear to contain current audiogram results.  On remand, such examinations should be conducted.

In addition, the Board instructed the AOJ to obtain an etiology opinion as to the Veteran's claimed skin disorder in its February 2012 remand.  Specifically, the Board stated that skin problems were noted on the Veteran's service entrance examinations, treatment records dated in October 1989 and May 1991, and on separation.  An opinion as to whether the Veteran's preexisting skin disorder was aggravated by service was then to be obtained.  An April 2012 VA examiner opined that the Veteran entered service with a skin rash that resolved completely without treatment and that there was no aggravation of the Veteran's skin and feet conditions during service as they had resolved completely with no chronic residuals.  He also opined that the Veteran's feet fungus and dermatomycosis of the skin were less likely than not etiologically related to service as there was no evidence of a continuity or chronicity of treatment after discharge.  However, this examiner's responses were essentially unresponsive to the Board's inquiry as the examiner did not address the Veteran's current conditions.  Moreover, the Veteran is also seeking service connection for left leg/thigh cellulitis, which was not addressed by the examiner.

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records dated from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology evaluation, by an appropriate professional, at a VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the audiologist/physician and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the audiologist should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The audiologist should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.  

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  	After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA pulmonary examination, by an appropriate professional, at a VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, pulmonary function testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report. 

The examiner should identify the nature and severity of all manifestations of the Veteran's bronchitis.  The pulmonary function test should contain the full range of results necessary to rate the disability under the Diagnostic Code (FEV-1, FVC, DLCO, FEV-1/FEV). The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, episodes of acute respiratory failure, or the use of outpatient oxygen therapy should also be documented.

All opinions expressed must be accompanied by supporting rationale.

4.  The AOJ should obtain an addendum opinion from, if possible, the VA physician who conducted the April 2012 VA examination addressing the Veteran's claim for service connection for a skin disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the April 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

a)  Identify all skin diagnoses.  The examiner should identify all such disorders that have been diagnosed at any time since June 1994. 

b)  With regards to each such diagnosed skin disorder, did it clearly and unmistakably preexist the Veteran's entry into active duty?  Identify all records and medical principles that lead to any conclusion that a disorder clearly existed prior to service.

If so, is there clear and unmistakable evidence that a preexisting skin disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's skin disorder during service, was that increase clearly due to the natural progress of the disease, or was it above and beyond the natural progression?  (Identify all evidence and/or medical principles that lead to any conclusion that a disability was clearly not aggravated during military service.)

c)  For each currently diagnosed skin disorder that the examiner determined did not clearly and unmistakably preexist service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


